United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-3624
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Russell Eugene Wolf

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                           Submitted: August 13, 2019
                            Filed: August 16, 2019
                                 [Unpublished]
                                ____________

Before BENTON, SHEPHERD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

     Russell Wolf appeals after he pleaded guilty to production of child
pornography, under a plea agreement containing an appeal waiver, and the district
court1 sentenced him to a below-Guidelines prison term. His counsel has moved for
leave to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738
(1967), raising the voluntariness of the plea and the reasonableness of the sentence.

      Upon careful review, we conclude that the appeal waiver is valid, enforceable,
and applicable to the issue raised in this appeal. See United States v. Scott, 627 F.3d
702, 704 (8th Cir. 2010) (validity and applicability of an appeal waiver is reviewed
de novo); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc)
(appeal waiver will be enforced if the appeal falls within the scope of the waiver, the
defendant knowingly and voluntarily entered into the plea agreement and the waiver,
and enforcing the waiver would not result in a miscarriage of justice). We have also
independently reviewed the record under Penson v. Ohio, 488 U.S. 75 (1988), and
have found no non-frivolous issues for appeal falling outside the scope of the waiver.
Accordingly, we dismiss this appeal based on the appeal waiver, and we grant
counsel’s motion to withdraw.
                        ______________________________




      1
        The Honorable Rodney W. Sippel, Chief Judge, United States District Court
for the Eastern District of Missouri.

                                         -2-